Citation Nr: 0000267	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  96-36 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
January 1975.  

This matter comes to the Board on appeal from an August 1995 
rating decision.  In its current status, the case returns to 
the Board following completion of development made pursuant 
to its September 1998 remand.  

The Board notes that service connection was previously denied 
for PTSD in a March 1989 rating decision.  The veteran was 
notified of that determination in August 1989.  An attorney 
submitted a letter in September 1989 that indicated that the 
veteran wished to appeal the "decision to disallow 
disability benefits to him".  The record does not reflect 
that the RO took any further action in response to that 
letter.  Accordingly, the case will be reviewed de novo.  

Finally, the veteran raised a claim for a total rating based 
on individual unemployability due to service-connected 
disability.  This matter is referred to the RO for all 
appropriate development and adjudication.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at 
the Travel Board hearing in March 1998, the Board received 
notification from the appellant that a withdrawal of the 
appeal is requested concerning the issue of a permanent and 
total disability rating for pension purposes.  

2.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

3.  The veteran has presented competent evidence that he 
currently has a diagnosis of PTSD that is related to a 
stressor that he reported had occurred during his active 
military service.  

4.  The reported stressor did not occur in combat.

5.  The reported in-service stressor -- the death of a named 
individual -- was verified by the U.S. Armed Services Center 
for Research of Unit Records, but the circumstances of the 
death of that individual, and the information concerning the 
veteran's whereabouts on that date, do not corroborate the 
stressor described by the veteran. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the issue of entitlement to a 
permanent and total disability rating for pension purposes.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).

2.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

3.  The veteran does not have PTSD due to stressors related 
to his Vietnam service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Permanent and Total Disability Rating for Pension Purposes.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1999).  

The transcript of the Travel Board hearing conducted in March 
1996 shows that the veteran withdrew the issue of a permanent 
and total disability rating for pension purposes.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.

Entitlement to Service Connection for PTSD.  

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion. King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service. 38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's currently disability was incurred in 
service. 38 C.F.R. § 3.303(d).  

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).  The Court has held that a PTSD claim is well 
grounded where the veteran has "submitted medical evidence 
of a current disability; lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability". Patton v. West, 12 Vet. 
App. 272, 276 (1999), citing Cohen v. Brown, 10 Vet. App. 
128, 136-37 (1997). 

The Board finds that the veteran has presented a well-
grounded claim for service connection for PTSD.  The clinical 
record contains a current diagnosis of PTSD.  A number of 
reports of evaluation and treatment in the late 1980s and the 
1990s reflect this diagnosis.  The veteran has provided 
various statements and testimony of alleged stressors during 
wartime service.  Also, his claims folder contains a medical 
opinion to the effect that the veteran's current symptoms are 
related to PTSD.  

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and 3) medical evidence 
of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor. 
38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD. Cohen, at 142 (citing Zarycki 
v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

In the veteran's case, the critical element is not that he 
lacks a proper diagnosis.  In fact, the evidentiary record 
reveals the diagnosis of PTSD on several occasions, as noted 
above.  The essential concern in the veteran's case is 
whether he has a verifiable stressor.  A presumption now 
extended under Cohen, supra to the stressor in a current, 
clear medical diagnosis of PTSD is that the stressor is 
sufficient to cause PTSD.  Cohen, at 145.  The inquiry at 
this point is not ended because the diagnosis, and presumed 
sufficiency therein of the stressor, satisfies only the first 
element of 38 C.F.R. § 3.304(f).  Id.  There must also be 
evidence establishing the occurrence of the stressor; and an 
opinion by a mental health professional based on a post 
service examination.  Id.  

To satisfy the requirements of this second element of 
38 C.F.R. § 3.304(f), first, it must be determined whether or 
not the veteran served in combat.  Second, if the veteran has 
been in combat, it must be determined whether the claimed 
inservice stressors are consistent with the circumstances, 
hardships, or conditions of the combat in which he 
participated.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Finally, if the veteran did not serve in combat, the 
stressors must be independently verified by other sources.  
The inquiry here includes what, if any, combat medals or 
decorations were awarded the veteran; what MOS the veteran 
had; when, if, and how other service personnel died, and the 
names of the deceased; whether any unit(s) to which the 
veteran was assigned actually engaged the enemy in combat.  

The veteran has provided testimony and various statements 
identifying inservice stressors.  He reported that he arrived 
in the Republic of Vietnam in May 1970 at Cam Rahm Bay and 
ultimately traveled Long Bien by way of Bien Hoa.  At that 
time, he served with the 16th Ordinance Company, the 3rd 
Ordinance Battallion.  He has provided testimony to the 
effect that he was an ammunition record specialist in the 
stock control section of Long Binh Ammunition Supply Depot.  
He also reported that his duties included bunker guard duty.  
The veteran has also related details concerning the death of 
a friend who had been a former member of the veteran's unit.  

To assist the veteran in the development of facts pertinent 
to his claim, the veteran's case was remanded in September 
1998 for the purpose of verifying the veteran's claimed 
stressors and to obtain a medical opinion with respect to the 
diagnosis and etiology of the veteran's service-connected 
disability.  

The veteran has consistently stated that a friend who 
originally was a part of the 16th Ordinance Co. had been 
transferred to another unit.  The veteran reported that he 
had been informed that the friend, identified as [redacted] 
[redacted] or [redacted], had been shot in the chest.  As 
reported, when the veteran heard the news, he ran out from 
his duty station to the field hospital where the friend was 
lying in the emergency area.  The veteran reported that he 
observed that his friend had "blood shooting" from his 
chest.  The veteran describe his reaction following viewing 
his friend, which reportedly included various assaults on 
other persons.  The veteran stated that he was ultimately 
placed in the stockade.  He stated in addition, that as a 
result of his incarceration, he never received news of what 
became of his friend.  

The research conducted by the U.S. Armed Services Center for 
Research of Unit Records verified that the veteran was 
incarcerated during his military service, on October 9, 1970.  
In addition, a casualty report shows that around the same 
period of time, someone by one of the names given by the 
veteran as that of his friend died on October 28, 1970, as a 
result of non-hostile action resulting from a vehicular 
crash.  Moreover, the records of court martial provided by 
the veteran refer to incidents that occurred on November 18, 
December 2, and December 28, 1970.

The records simply do not verify the veteran's claimed 
stressor.  The records show that the named individual died as 
a result of a non-hostile action, namely, a vehicular 
accident, and not from a gunshot wound.  Furthermore, the 
veteran was in the stockade on October 9; it is not at all 
clear that he was free to run to the hospital, as he relates, 
at the time of the death of the named individual.  Moreover, 
none of the incidents that led to his court martial occurred 
on the date of the death (or injury) of the named individual, 
as he relates, but some time afterwards.  The Board also 
notes that the veteran testified to poor race relations 
between blacks and whites at this location in Vietnam; yet, 
the named individual who died is identified as Caucasian, 
whereas the veteran is black.  In short, the facts do not add 
up to the stressor incident told by the veteran.  

The Board notes that the examiner at the VA examination in 
January 1999 expressed the opinion, "I believe that the 
veteran's post traumatic stress disorder is related to the 
incident that has been confirmed when his friend [name 
omitted] died."  Although the death was verified, the 
details as related by the veteran were not.  Rather, the 
information supplied by the records of the events in question 
portray quite a different sequence of events.  In view of the 
foregoing, the claimed non-combat stressor is not 
corroborated, and the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  



ORDER

The veteran's claim for a permanent and total disability 
rating for pension purposes is dismissed without prejudice.  

Service connection for PTSD is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

